UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of May, 2013 Commission File Number: 001-14475 TELEFÔNICA BRASIL S.A. (Exact name of registrant as specified in its charter) TELEFONICA BRAZIL S.A. (Translation of registrant’s name into English) Av. Eng° Luís Carlos Berrini, 1376 - 28º andar São Paulo, S.P. Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X TELEFÔNICA BRASIL S.A. QUARTERLY INFORMATION MARCH 31, 2013 REPORT OF QUARTERLY INFORMATION REVIEW To the Shareholders, Board Members and Directors of TELEFÔNICA BRASIL S.A. São Paulo - SP Introduction We have reviewed the individual and consolidated interim accounting information of TELEFÔNICA BRASIL S.A. and subsidiaries, contained in the ITR (Quarterly Information Form), referring to the quarter ended on March 31, 2013, which comprises the balance sheet and related statements of income, of comprehensive income, of changes in shareholders’ equity and of cash flows for the three-month period then ended, including the notes thereto. The management is responsible for the preparation of the individual interim accounting information according to CPC Technical Pronouncement CPC 21 (R1) – Interim Statement and interim consolidated accounting information according to CPC 21 (R1) and international standard IAS 34 – Interim Financial Reporting, issued by International Accounting Standards Board – IASB, as well as for the presentation of such information according to standards issued by CVM (Brazilian SEC), applicable to the preparation of Quarterly Information - ITR. Our responsibility is to express a conclusion on this interim financial information based on our review. Scope of review We conducted our review in accordance with the Brazilian and international standards of review of interim information (NBC TR 2410 - Revisão de Informações Intermediárias Executada pelo Auditor da Entidade e ISRE 2410 - Review of Interim Financial Information Performed by the Independent Auditor of the Entity, respectively). A review of interim information consists of inquiries, mainly to those responsible for financial and accounting matters, and the application of analytical procedures and other review procedures. The scope of a review is significantly less in scope than an audit and, consequently, it did not allow us to obtain assurance that we became aware of all significant matters which could be identified in an audit. Accordingly, we did not express an audit opinion. Conclusion on individual interim information Based on our review, we are not aware of any fact which makes us believe that the individual interim accounting information included in the aforesaid quarterly information was not prepared, in all material respects, in accordance with CPC 21 (R1) applicable to the preparation of Quarterly Information (ITR) and presented in accordance with the Brazilian SEC (CVM) regulations. Conclusion on consolidated interim information Based on our review, we are not aware of any fact which makes us believe that the consolidated interim accounting information included in the aforesaid quarterly information was not prepared, in all material respects, in accordance with CPC 21 (R1) and IAS 34 applicable to the preparation of Quarterly Information (ITR) and presented in accordance with Brazilian SEC (CVM) regulations. Emphasis Restatement of correspondent amounts As mentioned in Note 2, as a consequence of the change in accounting policies introduced by the adoption of IFRS 11, the correspondent amounts, individual and consolidated, related to the balance sheet of the period ended December 31, 2012 and the correspondent interim accounting information related to the statement of income, of comprehensive income, of changes in shareholders’ equity, of cash flows and added value (supplementary information), related to the three-month period ended March 31, 2012, presented for comparison purposes, were adjusted and are being restatement in accordance with CPC 23 – Accounting Policies, Change in Estimate and Ratification of Error and CPC 26 (R1) – Presentation of the Financial Statements. Our conclusion is not changed regarding this matter. Other matters Interim statement of value added We have also reviewed the individual and consolidated statement of value added (SVA), referring to the three-month period ended March 31, 2013, the presentation of which in the interim information is required according to standards issued by CVM (
